EXHIBIT NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedMarch 31, 2008 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 45.98% From 01-Mar-08 17-Mar-08 15-Apr-08 Floating Allocation Percentage at Month-End 70.84% To 31-Mar-08 15-Apr-08 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $ 1,000,000,000.00 Principal Amount of Debt $ 1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $ 1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 484,965,350.91 Beginning $ 0.00 Total Collateral $ 1,683,109,826.91 Additions $ 0.00 Ending Balance $ 0.00 Collateral as Percent of Notes 168.31 % NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 29 Total Pool LIBOR 2.817500 % Beginning Gross Principal Pool Balance $ 3,812,380,417.26 Applicable Margin 0.000000 % Total Principal Collections (1,500,576,456.74 ) 2.817500 % Investment in New Receivables 1,733,587,647.32 Receivables Added for Additional Accounts - Actual Per $1000 Repurchases (46,527,712.49 ) Interest $ 2,269,652.78 $ 2.39 Principal Default Amounts - Principal $ 0.00 $ 0.00 Principal Reallocation - Unused Fee $ 0.00 $ 0.00 New Series Issued During Collection Period $ 2.39 Less Net CMA Offset (333,436,467.60 ) Less Servicing Adjustment (4,901,488.40 ) Total Due Investors $ 2,269,652.78 2.817500 % Ending Balance $ 3,660,525,939.35 Servicing Fee 944,287.06 Excess Cash Flow $ 1,558,798.10 SAP for Next Period 45.98 % Average Receivable Balance $ 3,541,523,105.92 Monthly Payment Rate 42.37 % Reserve Account Interest Collections Required Balance $ 7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $ 0.00 NMOTR Total Pool Total Interest Collections $ 14,654,121.45 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $ 14,654,121.45 Page 5 of
